             Case 5:18-cv-01336 Document 1 Filed 12/28/18 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

TEXOTEL, INC. dba QUALITY INN                    §
AND SUITES                                       §
     Plaintiff,                                  §
                                                 §
v.                                               §           CIVIL ACTION NO. 5:18-cv-1336
                                                 §
DEPOSITORS INSURANCE COMPANY                     §
and MATTHEW BERG                                 §
      Defendants.                                §

                                    NOTICE OF REMOVAL

       Defendant Depositors Insurance Company (“Depositors”), through undersigned counsel

and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this Notice of Removal of the lawsuit

captioned Texotel, Inc. dba Quality Inn and Suites v. Depositors Insurance Company; Cause No.

C-2018-2163C; In the 247th Judicial District of Comal County, Texas.

                                             I.
                                        BACKGROUND

       Plaintiff Texotel, Inc. dba Quality Inn and Suites (hereinafter “Plaintiff”) initiated the

present action by filing its Original Petition in Cause No. C-2018-2163C; in the 247th Judicial

District of Comal County, Texas on December 5, 2018 (the “State Court Action”).                 See

Plaintiff’s Original Petition, attached as Exhibit A.

       1.      Defendant appeared and answered on December 28, 2018, asserting a general

denial to the claims and allegations made in Plaintiff’s Original Petition. See Defendant’s Original

Answer, attached as Exhibit B.
              Case 5:18-cv-01336 Document 1 Filed 12/28/18 Page 2 of 5



        2.      Pursuant to 28 USC § 1446(a) all a copy of all process, pleadings, and orders served

upon Defendant in the State Court Action are incorporated in Exhibit A. Pursuant to Local Rule

81, a full copy of the state court file has been requested and will be filed upon receipt.

        3.      Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant will give written notice of the removal to Plaintiff through its attorney of record, and

to the clerk of the 247th Judicial District Court of Comal County, Texas.

        4.      Pursuant to 28 USC §§ 1446(b)(1) and 1446(c)(1) this Notice of Removal has been

timely filed within 30 days of service on Defendant of Plaintiff’s Original Petition and less than

one year after the commencement of this action.

                                                II.
                                           JURISDICTION

        5.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter

is removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs.

A.      Diversity of Parties

        6.      Plaintiff alleges it is a Texas entity which owns property in Comal County, Texas.

See Exhibit A, ¶ II. Plaintiff is a domestic for-profit corporation organized under the laws of

the State of Texas who keeps its principal place of business in Comal County, Texas. Pursuant to

28 U.S.C. § 1332(c), therefore, Plaintiff is a citizen of the State of Texas.

        7.      Defendant Depositors Insurance Company is organized under the laws of Iowa and

maintains its principal place of business in Iowa. Pursuant to 28 U.S.C. § 1332(c)(1), therefore,

Depositors is a citizen of the State of Iowa.




                                                   2
                Case 5:18-cv-01336 Document 1 Filed 12/28/18 Page 3 of 5



         8.      Defendant Matthew Berg is domiciled in Franklin County, Ohio and is therefore a

citizen of the State of Ohio. Berg has not been served with process in this matter, and on information

and belief no citation has been issued to Berg.

         9.      Accordingly, there is complete diversity between the parties pursuant to 28 U.S.C. §

1332(a).

B.       Amount in Controversy

         10.     Plaintiff’s Original Petition states that Plaintiff seeks “monetary relief over $200,000

but not more than $1,000,000.00 dollars.” See Plaintiff’s Original Petition, Exhibit A, ¶ III.

Plaintiff further pleads that damage to the property at issue exceeds $200,000. See Plaintiff’s Original

Petition, Exhibit A, ¶ V. The threshold for diversity jurisdiction, $75,000, is therefore met by the

allegations of Plaintiff’s Original Petition.

         11.     Plaintiff further alleges that Defendant’s conduct was wrongful and done

knowingly, entitling it to a trebling of actual damages under Texas Insurance Code Chapter 541.

See Exhibit A, ¶ VII; Tex. Ins. Code sections 541.002 & 541.152. Penalties, exemplary damages,

and attorneys’ fees are included as part of the amount in controversy.1

         12.     The amount in controversy plainly exceeds $75,000, exclusive of interest and

costs. See Exhibit A. Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b)

is satisfied.




1
         See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see
         also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).



                                                       3
             Case 5:18-cv-01336 Document 1 Filed 12/28/18 Page 4 of 5



                                             III.
                                         CONCLUSION

       13.     Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

       14.     WHEREFORE, Defendant Depositors Insurance Company hereby provides notice

that this action is duly removed.

                                              Respectfully submitted,

                                              /s/ Patrick M. Kemp
                                              Patrick M. Kemp
                                              Texas Bar No. 24043751
                                              pkemp@smsm.com
                                              Robert G. Wall
                                              Texas Bar No. 24072411
                                              rwall@smsm.com
                                              Segal McCambridge Singer & Mahoney
                                              100 Congress Avenue, Suite 800
                                              Austin, Texas 78701
                                              (512) 476-7834
                                              (512) 476-7832 - Facsimile

                                              ATTORNEYS FOR DEFENDANT
                                              DEPOSITORS INSURANCE COMPANY




                                                 4
             Case 5:18-cv-01336 Document 1 Filed 12/28/18 Page 5 of 5



                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
via certified mail, return receipt requested this the 28th day of December, 2018 to:

       Marco D. Flores                                             9414 7266 9904 2061 9278 88
       Manuel Pelaez-Prada
       Marco A. Cabrera, Jr.
       Flores & Pelaez-Prada, PLLC
       3522 Paesanos Parkway, Ste. 301
       San Antonio, Texas 78231
       mflores@stormlex.com
       mpp@stormlex.com
       mcabrera@stormlex.com
                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp




                                                5
